      Case 2:20-cv-00194-jmc Document 10 Filed 03/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT


USAA Casualty Insurance Company,

              Plaintiff,

              v.                              Civil Action No. 2:20-cv-194

Mt. Mansfield Chimney Services, Inc.,

              Defendant.


                                    ORDER


      On or before April 1, 2021, Defendant shall return executed its

Magistrate Judge Assignment Form in accordance with Local Rule 73(c) and

shall also file its Corporate Disclosure Statement(s) pursuant to Fed. R. Civ. P.

7.1 and Local Rule 7.1.

      Dated at Burlington, in the District of Vermont, this 11th day of

March 2021.



                                              /s/ John M. Conroy            .
                                              John M. Conroy
                                              United States Magistrate Judge
